I respectfully dissent because I do not agree that the appellant offered an "Alford plea" to the trial court and because afailure to comply with Crim.R. 11 was not assigned as  error, argued, or briefed by the parties.
Crim.R. 11(A) identifies the pleas that a defendant may enter in a criminal case.1 This rule does not authorize a plea of "guilty in the nature of an Alford plea," nor does it authorize a written plea of "guilty" with the additional notation of "Alford plea" added thereto. Under Crim.R. 11(A), this additional language is meaningless surplusage which the trial court is free to ignore.
To enter a proper Alford plea it is necessary that the defendant enter a plea of guilty as authorized by Crim.R. 11(A), coupled with an on-the-record protestation of innocence by the defendant. An Alford plea, as delineated by the United States Supreme Court, consists of a guilty plea linked with an on-the-record claim of innocence. North Carolina v. Alford
(1971), 400 U.S. 25, 38, 91 S.Ct. 160, 168, 27 L.Ed.2d 162, 171, fn. 10. It is the plea of guilt coupled with the assertion of innocence that triggers the factual and legal dispute that must be clarified and resolved by the trial court before accepting the plea. Id. at 31-32, 91 S.Ct. at 164-165,27 L.Ed.2d at 167-168.
In Alford, the United States Supreme Court observed that the circumstances prompting this legal and factual dispute were the defendant's on-the-record statements protesting his innocence.Id. at 31, 91 S.Ct. at 164, 27 L.Ed.2d at 167. The protestation of innocence notwithstanding the guilty plea then places the trial court on notice to inquire and establish the factual basis for the plea. Thus, the determination of whether the plea is anAlford plea or a guilty plea does not depend on what it is labeled. It is the affirmative assertion of innocence by the defendant during the taking of the plea of guilty by the trial court that creates an Alford plea. Any other result would improperly elevate form over substance. See, e.g., State v.Davidson (1985), 17 Ohio St.3d 132, 135, 17 OBR 277, 280,477 N.E.2d 1141, 1144-1145.
The majority also attempts to find error with the trial court's compliance with Crim.R. 11(D). As we are given only a partial transcript in this case consisting of the proceedings at sentencing, we have no way of knowing if the trial court complied with Crim.R. 11(D) at an earlier hearing on this matter. Since we have *Page 78 
no assignment of error raising this issue, I would refrain from passing judgment. See App.R. 12(A)(2).
I would affirm the judgment of the trial court.
1 Crim.R. 11(A) provides: "A defendant may plead not guilty, not guilty by reason of insanity, guilty or, with the consent of the court, no contest. * * *"